
	
		I
		112th CONGRESS
		2d Session
		H. R. 6308
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mrs. Davis of
			 California (for herself, Mr.
			 Moran, Mr. DeFazio, and
			 Mr. Campbell) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To direct the Secretary of Agriculture, acting through
		  the Animal and Plant Health Inspection Service, to submit to Congress, and make
		  available to the public on the Internet, a report on the animals killed under
		  the Wildlife Services program of the Animal and Plant Health Inspection
		  Service.
	
	
		1.Short titleThis Act may be cited as the
			 Transparency for Lethal Control Act.
		2.Report on animals
			 killed under Wildlife Services program of the Animal and Plant Health
			 Inspection ServiceNot later
			 than 90 days after the date of the enactment of this Act, and annually
			 thereafter, the Secretary of Agriculture, acting through the Animal and Plant
			 Health Inspection Service, shall submit to Congress, and make available to the
			 public on the Internet, a report on the animals killed under the wildlife
			 services program under section 1 of the Act of March 2, 1931 (7 U.S.C. 426; 46
			 Stat. 1468) or by a State or local entity acting in cooperation with or on
			 behalf of the wildlife services program during the preceding calendar year,
			 including—
			(1)the number of such
			 animals killed, listed by State, county (or other similar political subdivision
			 of a State), and municipality;
			(2)the species name
			 for such animals;
			(3)the method used to kill such animals;
			 and
			(4)the reasons that
			 the Secretary determined that—
				(A)the species of
			 such animals were injurious; and
				(B)killing such
			 animals was necessary.
				
